Citation Nr: 1226739	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  06-20 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to December 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in February 2005 and August 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The February 2005 rating decision denied a claim of service connection for PTSD; however, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for any currently diagnosed acquired psychiatric disorders. 

The Veteran testified before the undersigned at a hearing in Washington, D.C. in March 2010.  A transcript has been incorporated into the record.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in that file are essentially duplicative of the evidence in the paper claims file, and are not otherwise pertinent.

The issues of entitlement to service connection for a left knee disability and a right knee disability, to include as secondary to left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with various psychiatric disorders including; but not limited to PTSD, bipolar disorder, depressive disorder, and substance-induced mood disorder.  

2.  The Veteran is not shown to have had combat service, and his reported in-service stressors are not related to fear of hostile military or terrorist activity.

3.  The Veteran's reported in-service stressor of having seen a soldier killed by an exploding grenade during a training exercise has not been corroborated.

4.  The Veteran's reported in-service stressor of having witnessed a fatal motor vehicle accident is not credible.  

5.  A current diagnosis of PTSD is not based upon a credible, verified stressor.

6.  Current acquired psychiatric disabilities, other than PTSD, are not shown to have had clinical onset in service and are not otherwise related to service by competent and probative evidence.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.304(f) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2011).  VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  The notice requirements were accomplished in a letter sent in April 2004 prior to the initial rating decision.  This letter notified the Veteran of the evidence necessary to substantiate his claim, VA's responsibilities in obtaining information to assist him in completing his claim, and identified his duties in obtaining information and evidence to substantiate his claim.  The RO provided additional VCAA notice in March 2006, which included notice of the type of evidence necessary to establish a disability rating and an effective date, pursuant to the holding in the Dingess decision.  The case was thereafter readjudicated by way of various supplemental statements of the case, the most recent of which was issued in October 2011. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the claim has been obtained.  The Veteran's service treatment records are of record.  The RO attempted, unsuccessfully, to obtain the Veteran's service personnel records.  In February 2005 the RO was notified by the National Personnel Records Center (NPRC) that an extensive and thorough search was conducted but they were unable to locate the Veteran's personnel records.  They concluded that the records either do not exist or that further efforts to locate them at NPRC would be futile.  In letters sent to the Veteran in July and September 2007, he was notified of these missing records, and informed of the alternate forms of evidence that could be submitted to substantiate his claim.  He did not respond.  A formal finding on the unavailability of the personnel records was issued in March 2008, and notice of the same was sent to the Veteran that same month.  The RO made additional requests for records to the NPRC in September 2010 and to the Defense Personnel Records Information Retrieval System (DPRIS) in April 2011.  Negative responses were received from both facilities.  The Veteran was notified of the results in July 2011 and the RO issued a formal finding in August 2011.  

The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Given the discussion below, the Board concludes the VA's heightened duty to assist the Veteran, to explain findings and conclusions, and to consider the benefit-of-the-doubt rule, is satisfied in this case. 

Records from the Social Security Administration (SSA) are also unavailable.  The RO was notified of their unavailability in October 2008.  In May 2009, the RO notified the Veteran that SSA medical records were unavailable.  He was asked to provide any records in his possession, which he did not.  The RO issued a formal finding on the unavailability of these records that same month.  

The RO obtained VA and private treatment records identified by the Veteran.  The RO sought to obtain additional VA records from the Hampton VA Medical Center, dated from 1997 to 2003, and inpatient/clinic treatment records from the Howard Air Force Base hospital, dated between 1979 and 1981.  In July 2011, NPRC informed the RO that these records were unavailable, and the RO notified the Veteran the same month.  A formal finding was issued in August 2011.  Any further attempts to obtain the records identified as being unavailable would be futile.  38 C.F.R. § 3.159(c)(2).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

As has been pointed out by the Veteran's representative, he has not been afforded a medical examination in connection with the claim adjudicated herein.  However, there is no indication of an acquired psychiatric disorder in service and no evidence of an in-service event.  To the extent that a fatal in-service motor vehicle accident is documented, the Board does not find the Veteran's report of having personally witnessed that event (and having continued to experience psychiatric problems thereafter) to be credible.  Therefore, a remand to provide him with a medical examination is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required)."  

The Veteran had the opportunity to present evidence and argument in support of his claim at a March 2010 Board hearing.  With respect to this hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal.  While the VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file, the Veteran volunteered his treatment history and symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The record demonstrates that the Veteran is fully aware of the issue on appeal, the criteria needed to substantiate his claim, and the evidence required to support his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  Finally, the Board notes that this claim was remanded for additional development in April 2010.  There has been substantial compliance with the Board's remand.  

Legal Criteria and Analysis

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  He reports two in-service events to which he relates to his current psychiatric disorder.  Specifically, he reports that in February 1980 he witnessed a soldier killed by an exploding grenade, and also witnessed a fatal motor vehicle accident involving a soldier.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303.

Service connection may be granted on a presumptive basis for certain chronic disabilities, including psychoses, when they are manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general criteria for service connection, service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.

During the pendency of this claim, effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 38 C.F.R. § 3.304(f)(3)(2011).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the Veteran's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  The Board has considered the Veteran's claim under the amended version of 38 C.F.R. § 3.304(f) as it was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  However, the Veteran's service records do not show that he served in a location that would potentially involve "hostile military or terrorist activity" under the changes to 38 C.F.R. § 3.304(f)(3), nor do his reported stressors involve "hostile military or terrorist activity."  Thus, the analysis of this claim will proceed under the former version of 38 C.F.R. § 3.304(f) as it relates to the current diagnosis of PTSD. 

Under the former version of 38 C.F.R. § 3.304(f), VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the initial inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Veteran's service treatment records do not reflect any diagnosis or treatment related to an acquired psychiatric disorder, to include PTSD.  A separation examination report indicates that a separate psychiatric report of mental status evaluation was conducted prior to discharge, pursuant to the Veteran's separation under "Chapter 13" proceedings.  On the Veteran's Report of Medical History form that was completed in conjunction with his November 1981 separation examination, he reported that he had been and/or was depressed or worried.  

According to the Veteran's DD Form 214, his military occupational specialty (MOS) was infantryman.  The DD Form 214 does not document any decorations, medals or ribbons indicative of combat.  Although personnel records are unavailable, the DD Form 214 indicates that the Veteran was discharged from service due to unsuitability and a personality disorder.  

Post-service medical records reflect diagnoses of various acquired psychiatric disorders; including but not limited to: PTSD, depression not otherwise specified, bipolar disorder, substance-induced mood disorder, and alcohol and cocaine dependence (noted at times to be continuous and other times in remission).  These diagnoses were all provided based on the Veteran's report of witnessing a traumatic car accident in service, with the exception of the February 2005 diagnosis of PTSD based on childhood sexual trauma.  

In a January 2004 statement, the Veteran reported that he saw a soldier 'blown up;' by a grenade in the Yakima Desert in February 1980.  In a letter sent to the Veteran in March 2006, the RO notified the Veteran that additional information was needed to verify his stressor, such as the name of the individual killed.  No response was received.  In statements received in August and September 2004, the Veteran reported a stressor of having witnessed a fatal motor vehicle accident during training in the Yakima Desert.  He also noted that he became addicted to drugs in service as a coping mechanism due to the stress of seeing the fatal accident.  The RO issued a formal finding of the lack of information needed to verify both of these stressors in June 2009.

At a hearing held before the undersigned in March 2010, the Veteran testified that his symptoms of depression and worry began in service and essentially had continued since service.  

After further development, the RO received an official accident report from the US Army Safety Center in March 2011.  The accident report indicates that in March 1980, an active duty service member, traveling as a passenger in a privately-owned vehicle, was killed in a motor vehicle accident.  The report indicates that the vehicle's transmission locked up and the vehicle overturned, pinning the service member underneath.  The accident was reported to have occurred on an unknown road while the driver was enroute to Ft. Lewis.  

Turning to the merits of the Veteran's claim, an acquired psychiatric disorder is not shown to have manifested during active service.  As noted, the service treatment records reflect no findings of a psychiatric condition, other than the personality disorder diagnosed during a "Chapter 13" discharge examination in November 1981.  The Board notes that congenital or developmental defects such as personality disorders are not diseases or injuries for the purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Therefore, service connection cannot be granted for a personality disorder.  

The Board acknowledges that the Veteran is currently diagnosed with various acquired psychiatric disabilities including PTSD, anxiety, depression, and bipolar disorder.  However, there is no competent and probative evidence establishing a causal nexus between the Veteran's current psychiatric disabilities and his military service.  

With respect to the current diagnosis of PTSD, service connection for PTSD requires credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  In this case, the Veteran reports that his only in-service stressors were having witnessed a soldier killed by a grenade and the fatal motor vehicle accident in February 1980.  Inasmuch as the Veteran is not shown to have participated in combat (e.g. a combat Veteran), and these stressors are not associated with combat, they require corroboration.  

The first stressor has not been corroborated, thus it cannot be used to establish a diagnosis of PTSD.  Without such corroboration of this in-service stressor, any diagnosis of PTSD based on this account has no probative value.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described).  

The Board finds that the general occurrence of the second and final stressor has been corroborated by the official March 1980 accident report.  However, the Veteran's specific stressor testimony - having been an eyewitness to this event (i.e. exposure to a traumatic event) is not credible as he has repeatedly provided accounts of the incident that are inconsistent with the actual verified details of the accident.  

For instance, in his written statements the Veteran reported that the accident occurred in February 1980; he also testified in March 2010 that the accident occurred in January 1980.  The accident report shows the incident actually occurred in March 1980.  The Veteran indicated that the accident was due to the driver speeding, but the accident report indicates that human error was not apparent and the accident was due to the vehicle's transmission having locked up.  The Veteran reports that the driver (a "former soldier") was the individual he saw pinned under the "Army Jeep" and that he was deceased at the scene and 'covered up.'  The official accident report reflects that the pinned individual was a passenger, an active duty service member, and was traveling in a privately-owned vehicle.  Also, that individual was not deceased at the scene, but was transported to a hospital where he later expired.  Finally, the Veteran has provided inconsistent testimony as to where the accident occurred.  In his May 2005 stressor statement and in an October 2004 psychiatric evaluation by a VA clinician, he reported that the accident happened at the Yakima Desert warfare training site.  The accident report shows that the incident occurred on an unknown road while the driver was enroute to Ft. Lewis.  Due to the numerous inconsistencies between the Veteran's report of the accident and the official accident report, the Board finds that his report of having personally witnessed this event is not credible.  

As the Veteran's claimed in-service stressor event is not credible, any diagnosis of PTSD based on that stressor event is of no probative value.  The law requires credible supporting evidence of a corroborated in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  Here, the record does not reflect a credible, verified in-service stressor, and in turn a diagnosis of PTSD based on a verified in-service stressor (i.e. causal nexus).  As such, service connection for PTSD is not warranted. 

The Board acknowledges that the Veteran has also been diagnosed with various psychiatric disorders other than PTSD, such as anxiety, depression, depressive disorder, bipolar disorder, and alcohol and cocaine dependence (continuous/in remission).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  However, the records reflect that these diagnoses were all provided based upon the Veteran's reported history of having witnessed the fatal car accident in service.  As each medical professional who diagnosed an acquired psychiatric or substance abuse-related disorder in this case relied on the Veteran's stated in-service history (and also his report of a continuity of psychiatric symptomatology after service) which the Board has found not credible - these diagnoses are not considered persuasive medical evidence that the Veteran, in fact, suffers from service-related acquired psychiatric disorders.  See also Reonal v. Brown, 5 Vet. App. 458, 461 (1993), Swann v. Brown, 5 Vet. App. 229, 233 (1993), and Black v. Brown, 5 Vet. App. 177, 180 (1993) (as a medical opinion can be no better than the facts alleged by a veteran, an opinion based on an inaccurate factual premise has no probative value).  

The Board further notes that payment of compensation for a disability that is a result of a Veteran's own alcohol or drug abuse is prohibited by law. 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§3.1(m), 3.301 (d) (2011) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  As such, entitlement to service connection for a psychiatric disorder defined as a substance abuse disorder is not for consideration. 

The Board is also cognizant of the other lay statements of record to include statements from the Veteran's mother, spouse, and friends.  In essence, the lay statements attribute the Veteran's psychiatric disorder to injuries he sustained in Panama in 1980-1981.  However, the Board finds that these statements are of no probative value.  While the Veteran's family members and friends are competent to attest to the symptoms he experienced since service, they are not competent to etiologically relate any diagnosed psychiatric disorder to service or any event of service.  Given the complexity of the Veteran's psychiatric disorders, medical expertise is required to establish the required nexus.  In this case such is not present.

The record otherwise does not contain competent and credible evidence, lay or medical, that links a current acquired psychiatric disorder to an event in service.  In the absence of competent and credible evidence suggesting such an association, VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The preponderance of the evidence is against the Veteran's claim of service connection for an acquired psychiatric disorder.  Consequently, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.





(CONTINUED ON NEXT PAGE)



REMAND

The Veteran contends he is entitled to service connection for a left knee disability and a right knee disability, to include as secondary to the left knee disability. 

These issues were previously before the Board and were remanded for additional development, to include a VA examination and opinion, in April 2010.  The Veteran was afforded a VA examination in March 2011 in accordance with the remand directives.  Upon review of the record, the Board finds that the March 2011 VA examination report does not comply with the Board's instructions.  

In the April 2010 remand, the Board requested that the VA examiner review the May 2005 private opinion in articulating an opinion regarding any relationship between the claimed left and right knee disabilities.  The March 2011 VA examination report specifically indicates that no private medical records were reviewed in conjunction with the examination and there is no discussion of the May 2005 private opinion in the VA examiner's opinion and clinical rationale.  The Court has held that compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, a new examination and opinion based upon a thorough review of the evidentiary record, and with supporting rationale, is necessary.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to identify all sources of VA and non-VA treatment for his claimed bilateral knee disabilities.  He is asked to provide, or authorize VA to obtain, any and all non-duplicative treatment records pertaining to these disabilities.  All efforts to obtain any and all identified records must be fully documented in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his knee symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding medical records and lay evidence with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed left and right knee disabilities.  The claims folder and a copy of this Remand must be made available to, and reviewed by, the examiner prior to the examination.  All indicated studies should be performed and all findings should be reported in detail.  

The examiner should discuss the nature and extent of any left knee and right knee disorder, if present, and opine as to whether it is at least as likely as not that such disorder(s) had onset during active service or is otherwise related to active service.

The examiner is also asked to render an opinion as to whether the Veteran's right knee disability, if any is found, is caused or aggravated by the Veteran's left knee disability.  In doing so, the VA must specifically acknowledge and discuss the May 2005 private medical opinion that indicates there is a casual relationship between the current left knee disability and the right knee disability.  

A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.  In offering these assessments, the examiner must acknowledge and discuss any competent lay report regarding any continuity of knee symptoms since service.  If the requested opinion cannot be provided without resort to pure speculation, the examiner should explain why speculation would be required, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  Thereafter, readjudicate the claims.  If any of the issues on appeal remain denied, provide the Veteran with a supplemental statement of the case (SSOC), to include consideration of all evidence received since the most recent SSOC.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


